Justice SAYLOR,
concurring and dissenting.
To my knowledge, Pennsylvania courts previously have implemented the rather straightforward, plain-language approach of treating prison visitation as a subset of visitation for purposes of the Domestic Relations Code. See, e.g., Etter v. Rose, 454 Pa.Super. 138, 684 A.2d 1092 (1996). I disagree with the majority’s holding that there is some (apparently latent) ambiguity in this regard. I also differ, in substance, with the majority’s application of the principles of statutory construction. To me, the legislator’s comments which are quoted at length by the majority provide little insight into the questions at hand; moreover, I fail to appreciate why counseling is not appropriate to visitation between a prisoner-parent and a child.
From my perspective, this case is less about whether Section 5303 applies to prison visitation than who must pay for the services. In this age of unfunded mandates, this can be a very difficult question. As to the present circumstances, however, I agree with the Department of Corrections that there is no basis — statutory or otherwise — for imposing the burden upon it.
Justice TODD joins this concurring and dissenting opinion.